In a proceeding to invalidate a petition designating Nicholas M. Russo as a candidate in a Primary Election held on September 14, 1993, for the nomination of the Democratic Party as its candidate for the public office of Dutchess County Comptroller, the appeal is from a *871judgment of the Supreme Court, Dutchess County (Jiudice, J.), entered August 10, 1993, which granted the application.
Ordered that the judgment is affirmed, without costs or disbursements.
The issue on this appeal is whether the Election Law requires disqualification of signatures on designating petition sheets when the subscribing witness includes the election district and ward of the signers of the sheets rather than those of the subscribing witness in the witness identification section of the "statement of witness.” We find that such a substitution is a fatal defect. Election Law § 6-132 (2) clearly provides that the election district and ward, if any, of the subscribing witness must be completed prior to filing with the board of elections in order for the petition sheet to be valid. Accordingly, the court correctly granted the application to invalidate. We note that this appeal has not become academic, because the appellant was the only Democratic Party candidate in the Primary Election, and both parties have agreed that if the designating petition were found to be valid, the appellant’s name could be placed on the ballot in the General Election to be held on November 2, 1993. Thompson, J. P., Ritter, Santucci and Joy, JJ., concur.